Citation Nr: 1338940	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial increased disability rating for coronary artery disease, currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to September 2010, and a rating in excess of 30 percent prior to May 23, 2007.



ATTORNEY FOR THE BOARD

J. Meawad, Counsel









INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 substantive appeal, the Veteran stated that his condition has worsened and he was taking more medication at stronger doses.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions of a worsened condition and the 2-year time lapse since the last VA examination, a new VA examination is necessary to assess the current severity of the Veteran's claim.  See 38 C.F.R. § 3.327(a).

As this matter is being remanded and the Veteran indicated continuing treatment, any additional VA treatment records for the Veteran's service-connected CAD should also be obtained since September 2010, the date of his most recent VA treatment.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2010 relating to the care of the Veteran's CAD.  

2.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's coronary artery disease.  The claim folder must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all currently present manifestations of the Veteran's coronary artery disease, status-post myocardial infarction, to include the metabolic equivalent at which there is dyspnea, fatigue, angina, dizziness, or syncope.  If the information is available, the examiner should indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


